Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.

Response to Amendment
The terminal disclaimer filed 12/20/2021 traverses the double patenting rejection which is withdrawn.

EXAMINER'S AMENDMENT
 1. (Currently Amended) A wire and mold-member assembly, comprising:
	a plurality of coaxial wires that are differential transmission wires; [[and]]
	a mold member situated at an end of the plurality of coaxial wires and configured to bundle the plurality of coaxial wires together[[,]]; and
	a relay board situated at the end of the plurality of coaxial wires,
	wherein the mold member has a first face and a second face each intersecting with the plurality of coaxial wires,
	wherein the second face is inclined at an angle greater than 0 degrees and less than 90 degrees relative to the first face, and
	wherein the mold member is formed in direct contact with an outer surface of the coaxial wires to fix the coaxial wires in a state in which the coaxial wires are curved inside the mold member,
	wherein the relay board includes:
	a plurality of first pads aligned in a first direction and connected to the plurality of coaxial wires;
	a plurality of second pads aligned in a second direction; and
	arced lines connecting the plurality of first pads and the plurality of second pads, respectively,
	wherein the second direction is inclined at an angle greater than 0 degrees and less than 90 degrees relative to the first direction.

	2. (Original) The wire and mold-member assembly as claimed in claim 1, further comprising:
	a cable outer sheath covering the plurality of differential transmission wires; and
	an insulated wire covered with the cable outer sheath,
	wherein the insulated wire intersects with the second face of the mold member.

	3. (Original) The wire and mold-member assembly as claimed in claim 2, wherein a portion of the insulated wire closer to a tip thereof than a portion intersecting with the second face intersects with a third face different from the second face.

	4. (Original) The wire and mold-member assembly as claimed in claim 1, further comprising:
	a cable outer sheath covering the plurality of differential transmission wires; and
	an insulated wire covered with the cable outer sheath,
	wherein the insulated wire is disposed outside the mold member.

	5. (Previously Presented) The wire and mold-member assembly as claimed in claim 1, wherein the second face is inclined at an angle greater than or equal to 30 degrees and less than or equal to 60 degrees relative to the first face.

	6. (Previously Presented) The wire and mold-member assembly as claimed in claim 1, wherein the plurality of differential transmission wires are arranged in a single row or in two rows inside the mold member.

	7. (Canceled)

	8. (Currently Amended) The wire and mold-member assembly as claimed in claim 1[[7]], wherein the second direction is inclined at an angle greater than or equal to 30 degrees and less than or equal to 60 degrees relative to the first direction.

	9. (Currently Amended) The wire and mold-member assembly as claimed in claim 1[[7]], comprising an electronic component mounted on the relay board.

	10. (Currently Amended) A wire and mold-member assembly, comprising:
	a plurality of coaxial wires that are differential transmission wires;
	a mold member situated at an end of the plurality of coaxial wires and configured to bundle the plurality of coaxial wires together; and
	a relay board situated at the end,
	wherein the mold member has a first face and a second face each intersecting with the plurality of coaxial wires,
	wherein the first face is situated closer to a tip of the end than the second face,
	wherein the second face is inclined at an angle greater than or equal to 30 degrees and less than or equal to 60 degrees relative to the first face, and
	wherein the relay board includes:
	a plurality of first pads aligned in a first direction parallel to the first face and connected to the plurality of coaxial wires,
	a plurality of second pads aligned in a second direction perpendicular to the second face,
	arced lines connecting the plurality of first pads and the plurality of second pads, respectively, and
	wherein the mold member is formed in direct contact with an outer surface of the coaxial wires to fix the coaxial wires in a state in which the coaxial wires are curved inside the mold member.

	11. (Previously Presented) A cable with a connector, comprising:
	the wire and mold-member assembly as recited in claim 10;
	a housing accommodating the relay board; and
	a plurality of connector terminals disposed inside the housing and aligned in the second direction.

	12. (Original) The wire and mold-member assembly as claimed in claim 9, wherein the relay board includes a re-driver IC chip for signal correction and a component for preventing a temperature increase, and
	wherein the component for preventing a temperature increase is connected to the re-driver IC chip for signal correction between the first pads and the second pads.

	13-20. (Canceled)

	21. (Previously Presented) The wire and mold-member assembly as claimed in claim 1, wherein each of the coaxial wires includes a center conductor, an insulator, and an outer conductor, and the center conductor is exposed at an end of each of the coaxial wires extending beyond the mold member.

	22. (Previously Presented) The wire and mold-member assembly as claimed in claim 1, further comprising a cable outer sheath covering the coaxial wires, wherein the coaxial wires extend beyond an end of the cable outer sheath, and are not covered with the cable outer sheath between the mold member and the end of the cable outer sheath.

	23. (Previously Presented) The wire and mold-member assembly as claimed in claim 1, further comprising insulated wires, and the coaxial wires and the insulated wires are arranged in two rows in the mold member.

	24. (Previously Presented) The wire and mold-member assembly as claimed in claim 10, wherein each of the coaxial wires includes a center conductor, an insulator, and an outer conductor, and the center conductor is exposed at an end of each of the coaxial wires extending beyond the mold member.

	25. (Previously Presented) The wire and mold-member assembly as claimed in claim 10, further comprising a cable outer sheath covering the coaxial wires, wherein the coaxial wires extend beyond an end of the cable outer sheath, and are not covered with the cable outer sheath between the mold member and the end of the cable outer sheath.

	26. (Previously Presented) The wire and mold-member assembly as claimed in claim 10, further comprising insulated wires, and the coaxial wires and the insulated wires are arranged in two rows in the mold member.


Allowable Subject Matter
Claims 1-6, 8-12 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Ouchi, Kameda and Yotsuya does not disclose wherein the relay board includes: a plurality of first pads aligned in a first direction and connected to the plurality of coaxial wires; a plurality of second pads aligned in a second direction; and arced lines connecting the plurality of first pads and the plurality of second pads, respectively, wherein the second direction is inclined at an angle greater than 0 degrees and less than 90 degrees relative to the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847